Citation Nr: 1740822	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for hypertension, including as secondary to asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to June 1995.

These matters come to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran had a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are being remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

Regarding the Veteran's claim for service connection for asthma, she was provided a VA examination in September 2010.  The examiner confirmed a diagnosis of asthma but opined that it was less likely as not that it was caused by or a result of her active service.  In reaching this conclusion, she stated that the Veteran's service treatment records did not reveal that she was treated for asthma.  Instead, the examiner observed that the Veteran was treated for several upper respiratory tract infections and bronchitis.  She noted that examination of the Veteran's examinations lungs were clear to auscultation except one time in November 1991, where she had crackles and was diagnosed with bronchitis, which was treated and resolved.  The examiner commented that the first documentation of asthma treatment and diagnosis was in 2004.  Therefore, the Veteran's asthma was not related to service.

Subsequent to this October 2010 VA examination, the Veteran has asserted that she endured sandstorms and was exposed to toxic gases due to burning urine and feces while she was stationed in Saudi Arabia.  See June 2013 statement from Veteran and April 2017 Board hearing transcript.  Based on the Veteran's assertions, further medical commentary must be obtained before a decision may be made on this claim.

With regard to the claim for service connection for hypertension, the service medical records show elevated readings of 133/96 in November 1994; 152/78 in December 1994; and 137/86 in February 1995.  The earliest VA medical treatment of record shows that the Veteran was treated in December 2001 for hypertension.  In addition, at the April 2017 Board hearing, the Veteran stated that, in the alternative, her hypertension was due to medication she used to control her asthma.  Given the evidence of record, the Veteran should be afforded a VA examination to determine the etiology of her hypertension.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since March 2013. 

2. After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of her asthma.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  

The examiner should identify all current respiratory disorders found to be present, i.e., asthma, etc.

The examiner should provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that any current respiratory disorder, including asthma, had its clinical onset during active service or is related to any incident of service, including exposure to sandstorms and toxic gases from the burning of human waste with mo-gas and diesel while stationed in Saudi Arabia.

In providing this opinion, the examiner should acknowledge the in-service treatment for bronchitis in November 1991 and upper respiratory infections in March 1993 and May 1994; as well as the post-service treatment for an upper respiratory infection in February 2001, bronchospasm (with Albuterol) in May 2003, and asthma/bronchitis in October 2004. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3. Schedule the Veteran for a VA examination to determine the etiology of her hypertension.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  

(a)  The examiner should provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should acknowledge the in-service blood pressure readings of 133/96 in November 1994; 152/78 in December 1994; and 137/86 in February 1995.  

(b) If it is determined that the Veteran's asthma is related to her military service, the examiner should also provide an opinion as to whether it as least as likely as not (a 50 percent probability or more) that her hypertension was either (i) caused by, or (ii) aggravated, or worsened, by her asthma, to include by any treatment or medication therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4. Finally, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran and her representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


